Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 15 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					My Dear Mary
					Wilmington 15 August 1823
				
				I write you again a few lines to beg that you will contrive to send the red Morocco  belonging to the Carriage in your Uncles Trunk if they can be laid at the bottom, without taking too much room and to have Georges Umbrella tied outside of it as he forgot to bring it. Do not make a mistake I mean the leathers that fasten into the sides of the Carriage to keep out the air—We have come this far without any accident and expect to get to Chester to night—All send love to you and beg you to give where due—Ever Yours
				
					L. C. A.
				
				
			